UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: x Preliminary Proxy Statement o Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Lyris, Inc. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: LYRIS, INC. 6401 Hollis St., Suite 125 Emeryville, CA 94608-1090 May 5, 2011 Dear Stockholder: You are cordially invited to attend the annual meeting ( “Annual Meeting”) of stockholders of Lyris, Inc. to be held on Tuesday June 7, 2011 at 10:00 a.m., local time, at the Lyris offices at 6401 Hollis St., Suite 125, Emeryville, CA 94608. Details regarding admission to the Annual Meeting and the business to be conducted are described in the accompanying Notice of Annual Meeting and Proxy Statement (“Proxy Statement”). Included with the Proxy Statement is a copy of our 2010 Annual Report. Your vote is important. Whether or not you plan to attend the Annual Meeting, we encourage to read the enclosed Proxy Statement before you decide to vote. You may vote by mailing a completed enclosed proxy card and return the enclosed proxy as promptly as possible. Your vote by proxy will ensure your representation at the Annual Meeting. Thank you for your ongoing support of Lyris, Inc. We look forward to seeing you at our Annual Meeting. Very truly yours, /s/ Wolfgang Maasberg Wolfgang Maasberg Chief Executive Officer Emeryville, California May 5, 2011 LYRIS, INC. 6401 Hollis St., Suite 125 Emeryville, CA 94608-1090 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS Time: 10:00 a.m., Tuesday, June 7, 2011 Place: 6401 Hollis St., Suite 125, Emeryville, California 94608 Record Date: April 15, 2011 Matters to be voted upon: Election of two Class III directors, William T. Comfort, III and Wolfgang Maasberg, for terms expiring at the 2014 annual meeting of stockholders Approval of an amendment to our Certificate of Incorporation to effect a reverse stock split of the outstanding shares of our Common Stock, par value $0.01 per share, at a ratio of not less than one-for-ten and not more than one-for-fifteen and a reduction in the number of authorized shares of capital stock from 200,000,000 to 40,000,000 shares of Common Stock, par value $.01 per share and from 20,000,000 to 4,000,000 shares of Preferred Stock, par value $.01 per share (the “Reverse Stock Split”)and, granting our board of directors the discretionary authority to effect the Reverse Stock Split at any time prior to our next annual meeting of stockholders; Ratification our Audit Committee’s appointment of Burr, Pilger & Mayer LLP as our independent registered public accounting firm for the fiscal year ending June 30, 2011; and Any other business as may be properly brought before the annual meeting or any adjournments or postponements thereof, pursuant to our bylaws. The foregoing items of business are more fully described in the Proxy Statement accompanying this Notice. Only stockholders of record the close of business on the Record Date, are entitled to notice of, and to vote at, the Annual Meeting. A list of stockholders entitled to vote at the Annual Meeting will be available for inspection by any stockholder for any purpose germane to the Annual Meeting during ordinary business hours for the ten days preceding the Annual Meeting at our offices at the address on this notice and at the Annual Meeting. This notice of meeting and accompanying proxy statements are first being sent to our stockholders on or about May 5, 2011. Important notice regarding the availability of proxy materials for the 2011 Annual Meeting of stockholders. The proxy statement and our 2010 annual report to stockholders, which includes our Annual Report on Form 10-K for the fiscal year ended June 30, 2010, are available at www.lyris.com under “Company,” then “Investor Relations,” under “SEC Filings,” then “10-K Annual Report” and “DEF 14A Definitive Proxy Statement” By Order of the Board of Directors, /s/Keith D. Taylor Keith D. Taylor Secretary May 5, 2011 YOUR VOTE IS IMPORTANT All stockholders are cordially invited to attend the Annual Meeting in person. Whether or not you expect to attend the meeting, please complete, date, sign and return the enclosed proxy as promptly as possible in order to ensure representation at the meeting, in the enclosed postage paid envelope, for your convenience. Returning your proxy will help us assure that a quorum will be present at the meeting and avoid the additional expense of duplicate proxy solicitations. Even if you have voted by proxy, you may still vote in person if you attend the meeting. LYRIS, INC 6401 Hollis St., Suite 125
